Citation Nr: 1145978	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).


FINDING OF FACT

Hypertension was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current hypertension and his active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An April 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA's duty to assist does not require that the Veteran be afforded a VA examination for hypertension, because hypertension was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between his current hypertension and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran; hypertension is not a listed condition.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of hypertension.  His blood pressure measured 138/82 at his January 1966 service entrance examination and 120/84 at his January 1968 service separation examination.

An undated private examination report noted a blood pressure reading of 204/128 for the Veteran, along with a February 1986 blood pressure reading of 130/90.  The examination report form was created in February 1985, according to the date printed on the bottom of the form.  Therefore, the 204/128 blood pressure reading could not have taken place any earlier than February 1985.

An August 1999 private treatment record (which documented the Veteran's first visit to that private treatment provider) was the first to note a diagnosis of hypertension.  This record indicated that the Veteran had been taking medication twice a day "for a number of years."

An April 2004 VA treatment record noted that the Veteran had a history of hypertension for 25 years; this would date such condition back to 1979.

The Veteran has not identified any available treatment records pertinent to the appeal other than those which are already of record in the claims file.  Subsequent VA and private treatment records reflect the Veteran's ongoing treatment for hypertension.

Even though hypertension is a presumptively service-connectable disability, there is no evidence that the Veteran was diagnosed with hypertension within one year of his service discharge.

Even though the Veteran served in Vietnam and is presumed exposed to Agent Orange, hypertension is not a disability that is presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  While the Veteran submitted an October 2007 article published by VA which indicated that hypertension had "limited or suggestive evidence of an association" with herbicide and dioxin exposure, the article further noted that with regard to such an association, "a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

There are no medical opinions of record to suggest a link between the Veteran's current hypertension (which manifested no earlier than 1979, more than 10 years after his service discharge, according to the medical evidence of record) and his active service.

The Veteran has offered his own opinion on etiology, stating he believes his current hypertension is related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not allege that he had any symptoms of hypertension in service, nor has he described continuous symptoms or observed a direct cause and effect relationship, upon which he would be competent to opine.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Given the absence of any evidence of hypertension in service, the absence of any applicable presumptions, the absence of any competent evidence linking the current disability to service, and the passage of multiple years after his service discharge before the disability first arose, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hypertension is not warranted.




ORDER

Service connection for hypertension is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


